Citation Nr: 0638470	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO. 06-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
esophagus, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966, including service in the Republic of Vietnam from May 
to October 1965. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal. 


FINDING OF FACT

Adenocarcinoma of the esophagus is shown by competent medical 
evidence to be causally or etiologically related to presumed 
herbicide exposure during service in Vietnam.  

CONCLUSION OF LAW

The criteria for assignment of service connection for 
adenocarcinoma of the esophagus are met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his adenocarcinoma of the esophagus 
arises from his confirmed service in Vietnam.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty during a period of war, or resulting from aggravation of 
a preexisting injury or disease contracted during a period of 
war. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006). 

Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the in service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

In addition, the law provides that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
service to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to herbicides 
during service. 38 U.S.C.A. § 1116 (West 2002).   

Further, under 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2006), a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(2006) will be considered to have been incurred in service, 
under the circumstances outlined in that section, even though 
there is no evidence of the disease during a period of 
service. 38 C.F.R. § 3.307(a)(2006). 

The veteran's service medical records show no complaints or 
diagnoses of esophageal cancer, nor did esophageal cancer 
manifest itself within one year of the veteran's exposure to 
herbicides. 

Adenocarcinoma of the esophagus is not one of the diseases 
associated with exposure to herbicide agents in 38 U.S.C.A. 
§ 1116 (West 2002) or 38 C.F.R. § 3.309(e) (2006). Thus, the 
veteran is not entitled to a service connection on a 
presumptive basis for his adenocarcinoma of the esophagus. 

However, 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2006) are not the sole means 
that the veteran has to show that his health condition is 
related to his service. The veteran also has the alternative 
of showing that his disorder was incurred in or aggravated by 
service under 38 U.S.C.A. § 1110 (West 2002). Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (list of 
presumptive diseases arising from radiation exposure does not 
preclude veteran from showing that a disorder was incurred or 
aggravated during service pursuant to 38 U.S.C.A. § 1110 
(West 2002)). 

The record shows that the veteran has been diagnosed with 
adenocarcinoma of the esophagus. This diagnosis was confirmed 
by reports from the veteran's private physicians as well as a 
VA physician. 

The connection between the veteran's in-service exposure to 
herbicides and his adenocarcinoma of the esophagus is shown 
by opinions from his private physicians as well as a VA 
physician. G.D.M., M.D., the veteran's gastroenterologist, 
stated in November 2004 that "I believe that [the veteran's] 
esophageal adenocarcinoma is 'more likely than not' (greater 
than 50 percent), associated with Agent Orange." M.G.S., 
M.D., the veteran's oncologist, stated in a January 2005 
letter that "...there is a possibility that the development of 
the esophageal carcinoma is related to his [the veteran's] 
exposure to Agent Orange." The VA physician stated in an 
examination report in June 2006 that "...the weight of the 
medical evidence both for and against a conclusion [that the 
veteran's exposure to herbicide caused his esophageal cancer] 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it." 

The claim appears to have been denied on two bases.  First, 
the RO found that there are no medical studies or treatise 
evidence submitted in support of the physician's opinions.  
The RO also noted that the recent National Academy of 
Sciences (NAS) periodic report, which reviews and summarizes 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with exposure to herbicides, did not find a 
connection between he cancer at issue and herbicide exposure. 
See Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
105 Stat. 11; 38 U.S.C.A. § 1116 note (West 2002). 

As to the lack of medical treatise or other evidence, it is 
now well-settled that in its decisions, VA may not rely upon 
its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are three medical 
opinions in this matter which support the claim (including 
that of a VA physician), and no physician, treatise, or other 
competent medical source as presented in this record, has 
ruled out a causal nexus between herbicide exposure and the 
cancer at issue.

With regard to the NAS report, the summary information as 
published indicates that the study is undertaken to ascertain 
whether the diseases discussed by NAS should be added to the 
list of diseases that are presumed to be incurred or 
aggravated by service. See Federal Register of May 20, 2003 
(see 68 Fed. Reg. 27630).  While the NAS did not find such a 
presumptive connection, the law provides that "presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection. The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2006) (Italics added).

Stated alternatively, the presumptive provisions and their 
underlying rationale as provided by NAS may not foreclose the 
establishment of service connection for the disorders that 
are not found to be presumptively linked to military service.    

Service connection for adenocarcinoma of the esophagus as a 
result of exposure to herbicides is established. While the 
veteran's esophageal cancer is not one of the diseases 
presumed by statute and regulation to be incurred or 
aggravated in service, the veteran is presumed to have been 
exposed to herbicides due to his service in Vietnam, and 
opinions from three physicians, including a VA physician, 
conclude that it is as medically sound to find in favor of 
causation of the veteran's esophageal cancer by herbicide 
exposure as it is to find that his cancer was not caused by 
herbicide exposure. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Service connection for adenocarcinoma of the esophagus is 
granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


